Exhibit 10.6

 

CENTRE FOR GEOSCIENCES RESEARCH CLOSE CORPORATION

 

AFRICAN GRAPHITE INC.

 

GAZANIA INVESTMENTS TWO HUNDRED AND FORTY TWO (PROPRIETARY) LIMITED

 

 

 



 

 

AGREEMENT RELATING TO THE SALE OF SHARES HELD IN GAZANIA
INVESTMENTS TWO HUNDRED AND FORTY TWO (PROPRIETARY)
LIMITED

 



 

 



 

 

[image_001.jpg]

 

ENSafrica | Namibia (incorporated as Lorentz Angola Inc.)

3rd Floor, LA Chambers, Ausspann Plaza, Dr Agostinho Veto Street, Windhoek,
Namibia
Tel: +264 61 379 700 | Fax: +264 61 379 701

 



 



 

PARTIES TO THIS AGREEMENT

 

The Parties to this Agreement are:

 

(1)CENTRE FOR GEOSCIENCES RESEARCH CLOSE CORPORATION, registration number
CC/2007/2804, a close corporation incorporated under the laws of Namibia, having
its registered address at 12 Reiherweg, Hochlandpark, Windhoek, Namibia;

 

(hereinafter referred to as the "Seller"),

 

(2)AFRICAN GRAPHITE INC., registration number NV20131522646, a company
incorporated under the laws of the State of Nevada, having its principal place
of business at 318 N. Carson St., Ste. 2018, Carson City, NC 89701;

 

(hereinafter referred to as the "Purchaser" or "AGI"); and

 

(3)GAZANIA INVESTMENTS TWO HUNDRED AND FORTY TWO (PROPRIETARY) LIMITED,
registration number 2013/0744 a private company incorporated in terms of the
laws of Namibia, having its principal place of business at 2nd Floor, LA
Chambers, Dr Agostinho Neto Road, Ausspannplatz, Windhoek (hereinafter referred
to as the "Company").

 

AGREEMENT

 

The Parties hereto agree as follows:

 

1. Definitions and Interpretation

 

Definitions

 

  1.1 In this Agreement the following words and expressions shall have the
following meanings:

 

  1.1.1 "Agreement' means this document, and includes the Schedules;

 



2



 

  1.1.2 "Claims" means any and all rights held by the Seller against the Company
on account of their shareholding in the Company, including any shareholder
loans;         1.1.3 "Closing" means the completion of the Transaction pursuant
to the provisions of clause 6 of this Agreement;         1.1.4 "Closing Date"
means the date on which Closing takes place in accordance with the provisions of
clause 6, which date shall (subject to the Seller and the Purchaser having
complied with all their obligations under this Agreement) not be later than 10
(ten) Business Days following the Signature Date;         1.1.5 "Company" means
Gazania Investments Two Hundred and Forty Two (Proprietary) Limited (2013 /
0744), as identified under the heading "Parties to this Agreement" above;      
  1.1.6 "First Trache" means the amount of $5,000 (five thousand United States
dollars) payable, as part of the Purchase Price, in terms of clause 3,1.1 of
this Agreement;         1.1,7 "Legal Practitioners" means ENSafrica I Namibia
(incorporated as Lorentz Angula Inc.), Attorneys, Notaries & Conveyancers of 3rd
Floor, LA Chambers, Unit 4, Ausspann Plaza, Dr Agostinho Neto Road, Windhoek;  
      1.1.8 "Parties" means all of the Seller, the Purchaser and the Company, or
any combination of the aforesaid, as the context may indicate or require, and
"Party" means any one of them, as the context may indicate or require;        
1.1.8 ''Purchase Price" means the amount of $15,000 (fifteen thousand United
States dollars);         1.1.10 "Purchaser" means AGI, as defined under the
heading "Parties to this Agreement";

 

 



3



 



  1.1.11 “Sale Shares” means all Shares held by the Seller in the issued share
capital of the Company, being -

 

  (a) 10 (ten) Shares held by the Centre for Geosciences Research Close
Corporation;

 

  1.1.12 "Schedule" means, as the case may be -

 

  (a) Schedule 1 - Agreed Form Cession;         (b) Schedule 2 - Agreed Form
Arbitration Rules;

 

  1.1.13 "Shares" means ordinary par value shares of N$ 1,00 (one Namibian
Dollar) each in the Company, whether issued at a premium or not;         1.1.14
"Subject Matter" means the Sale Shares and the Claims;         1.1.15 "Signature
Date" means the date of when the last of the Parties hereto has executed this
Agreement by its signature;         1.1.16 "Transaction" means the sale and
transfer of the Subject Matter, as contemplated in clause 2 of this Agreement;  
      1.1.17 "Warranties" means the Seller's undertakings in clause 5.1,
relating to the Transaction only.

 

Interpretation

 

  1.2 In this Agreement, unless the context indicates otherwise, a reference to:

 

  1.2.1 this Agreement, any other agreement or an instrument or any provision of
any of them includes any amendment, variation or replacement of that agreement,
instrument or provision;         1.2.2 a clause is a reference ,to a clause of
this Agreement;         1.2.3 a statute or statutory provision includes a
reference to:-

 

  (a) the statute or statutory provision as modified or re-enacted or both
before or after the date of the Agreement; and

 



4



 

  (b) any subordinate legislation made under the statute or statutory provision
before the date of this Agreement;

 

  1.2.4 a person includes a reference to any natural person, firm, body
corporate, unincorporated association or partnership, joint venture, trust and
unincorporated association, the state or local government or regulatory
department, body, instrumentality, agency, minister or the authority having
jurisdiction over any of the Parties;         1.2.5 a person includes a
reference to that person's legal personal representatives, executors,
administrators, successors and substitutes (including, but not limited to,
persons taking by novation) and permitted assigns;         1.2.6 one gender
includes all genders;         1.2.7 time is a reference to Namibian time as per
the Namibian Time Act, 1994, and the following construction shall apply to time
matters:-

 

  (a)if a period of time is specified and the period dates from a given day or
the day of an act or event, it is to be calculated exclusive of that day and if
a period of time is specified as commencing on a given day or the day of an act
or event, it is to be calculated inclusive of that day;        (b)if the time
for performing an obligation under this Agreement expires on a day that is not a
business day, time will be extended until the next business day;        (c) a
reference to a month is a reference to a calendar month;         (d)a reference
to a day is a reference to any day;        (e)a reference to a "Business Day" is
a reference to any day other than a Sunday or public holiday in Namibia.

 

  1.3Clause headings appear in this Agreement for reference purposes only and
shall not be employed in the construction of the subject matter.

 



5



 

  1.4 Any provision of this Agreement imposing a restraint, prohibition, or
restriction on the Parties shall be so construed that the Parties are not only
bound to comply therewith, but are also obliged to procure that the same
restraint, prohibition, or restriction is observed by any third party engaged
by, or acting under the authority or with the consent of the Parties.        
1.5 Where any term is defined within the context of any particular clause in
this Agreement, the term so defined, unless it is clear from the clause in
question that the term so defined has limited application to the relevant clause
only, shall bear the same meaning as ascribed to it for all purposes in terms of
this Agreement, notwithstanding that that term has not been defined in this
clause 1.         1.6 Where a word or phrase is specifically defined, other
parts of speech and grammatical forms of that word or phrase have corresponding
meanings.         1.7 This Agreement shall be construed in accordance with the
laws of Namibia.

 

2. Sale and Purchase of Shares

 

Sale and Purchase

 

  2.1. On the terms and the conditions of this Agreement, the Seller hereby
sells to the Purchaser, who hereby purchases from the Seller, one indivisible
transaction, the Subject Matter. More specifically, the Seller

 

  2.1.1 hereby sells 10 (ten) Shares in and all its Claims against the Company,

 

to the Purchaser.

 

Voetstoots

 

  2.2 The Parties record that to the extent that the sale of the Subject Matter
is or may, in substance, be regarded as a sale of the various stock owned by the
Company, such stock is sold as they stand and lie, in its actual condition,
voetstoots, as found by the Purchaser on the Closing Date.

 



6



 

No Merger Notification

 

  2.3 The Parties record that they are satisfied that the threshold for mergers
within the meaning of chapter 4 of the Competition Act, 2003 is not met in that
the turnover and/or assets of the Parties as contemplated in the Regulations of
the aforementioned legislation are insufficient to trigger the requirement for
merger notification.

 

3. Purchase Price

 

  3.1 In consideration for the sale and transfer of the Subject Matter, the
Purchaser shall pay the Purchase Price to the Seller as follows:

 

  3.1.1 $5,000 (five thousand United States dollars) within 3 (three) business
days of the Signature Date;         3.1.2 $5,000 (five thousand United States
dollars) within 45 (forty five) days of the Signature Date; and         3.1.3
$5,000 (five thousand United States dollars) within 90 days of the Signature
Date.

 

4. Risk and Ownership

 

  4.1 All risk in and benefit of and from the Subject Matter shall pass to the
Purchaser on the Closing Date.         4.2 All rights of beneficial ownership
and to the registration of the Sale Shares into the name of the Purchaser shall
pass to the Purchaser on the Closing Date.

 



7



 

5. Further Conditions of Sale

 

Representations and Warranties

 

  5.1 As on the Closing Date, the Seller represent and warrant the following to
the Purchaser:

 

  5.1.1 the Seller warrants that it is the only and true lawful holder of the
Sale Shares, and that —

 

(a)no persons have any right or option to acquire the Sale Shares;     (b)none
of the Sale Shares are subject to any cession, pledge or any other encumbrance;
and     (c)it is entitled and able to give free and unencumbered title of the
Sale Shares to the Purchaser.

 

  5.2 The Seller has disclosed to the Purchaser all facts and circumstances
within the Seller's knowledge which are material to the Purchaser or would be
reasonably likely to be material to the Purchaser of the Sale Shares.        
5.3 All information and documents provided to the Purchaser by the Seller prior
to the Signature Date in the course of the negotiations leading to the execution
of this Agreement was at the time it was so given, and is at the Signature Date,
true, accurate and complete.         5.4 The Parties record that the Purchaser,
in entering into this Agreement, relies upon the truth and accuracy of the
representations and Warranties contained in clause 5.1.         5.5 Each of the
Warranties shall be a separate Warranty. This notwithstanding, the Purchaser
shall not be entitled to cancel this Agreement as a consequence of any breach by
the Seller of any of the Warranties herein contained unless the breach is
material and is incapable of being remedied by payment of compensation.        
5.6 The Seller shall immediately disclose to the Purchaser any matter or thing
which arises or of which any of them becomes aware after the Signature Date
which is inconsistent with or a breach of any of the Warranties or which might
render any of the Warranties misleading or would be material to the Purchaser as
purchaser for value of the Sale Shares.

 



8



 

  5.7 Any claims under the Warranty shall be made by the Purchaser within 3
(three) months from the Closing Date.         5.8 The Seller will indemnify and
hold the Purchaser harmless from and against all losses, liabilities, damages,
deficiencies, costs and expenses, which find their origin prior to the Signature
Date, including but not limited to reasonable attorneys' fees, which the
Purchaser or the Company may incur, or for which one or the other becomes liable
for, as a result of or in connection with any Seller's misrepresentation or
breach by any of the Seller of any of the Warranties contained in this clause 5.

 

6. Closing Arrangements

 

  6.1 Within 3 (three) Business Days of the Signature Date, the Purchaser shall
pay the First Tranche of the Purchase Price into the Trust Account of the Legal
Practitioners. The Purchase Price shall be held by the Legal Practitioners in
trust for the Purchaser until the Closing Date, when the Legal Practitioners
shall release and cause the payment of the Purchase Price to the Seller. For the
purposes of the payment of the Purchase Price to the Seller, the Seller shall
advise the Legal Practitioners in writing of their respective account details.

 

Pre-Closing Arrangements

 

  6.2 Within 3 (three) Business Days from the Signature Date, the Seller shall
deliver to the Legal Practitioners —

 

  6.2.1 a share transfer form in respect of such Seller's Sale Share,s, in a
form acceptable to the Legal Practitioners, executed and signed by the Seller in
blank, in terms of which the Seller (as transferor) agrees to transfer and
transfers its portion of the Sale Shares to the Purchaser (as transferee);      
  6.2.2 the original share certificates of the Seller in respect of the Sale
Shares, for the purposes of the Company cancelling same and re-issuing a new
share certificate to the Purchaser;

 



9



 

 

  6.2.3 an executed written resolution by the board of directors of the Company
approving the sale and transfer of the Sale Shares from the Seller to the
Purchaser;         6.2.4 written resignation of Mulife Sikalumbu Siyambango as a
director of the Company, with effect from the Closing Date;         6.2.5 a
cession of the Seller's Claims to the Purchaser, in the agreed form as set out
in Schedule 1, executed by each of the Seller;         6.2.6 such other
documents as the Legal Practitioners may reasonably require,

 

(the "Seller's Closing Documents").

 

  6.3 The Seller's Closing Documents shall be held by the Legal Practitioners in
trust for the Seller until the Closing Date, when the Legal Practitioners shall
release and deliver them to the Purchaser. interest earned on the Purchase Price
in the Trust Account, if any, shall accrue to the benefit of the Purchaser.

 

Closing

 

  6.4 Closing takes place when the Legal Practitioners deliver the Seller's
Closing Documents to the Purchaser or, subject to any instructions by the
Purchaser, agree to hold such documents for and on behalf of the Purchaser.
Closing shall be recorded in a closing minute to be prepared and executed by the
Legal Practitioners.         6.5 On or as soon as practically possible after the
Closing Date, the Legal Practitioners shall release the Purchase Price to the
Seller.

 

Post Closing Arrangements

 

  6.6 The Company shall, within 5 (five) Business Days of the Closing Date:

 

  6.6.1 write up its register of members to reflect the Purchaser as the sole
holder of the Sale Shares; and

 



10



 

  6.6.2 cause the payment of stamp duties on the share transfer form as required
by law;         6.6.3 cancel the share certificate of the Seller referred to in
clause 7.2;         6.6.4 issue a new share certificate to the Purchaser.

 

Closing Agenda

 

  6.7 For the purposes of the Closing of the Transaction, the Legal
Practitioners may prepare a closing agenda setting out the procedures, documents
and further deliverables for Closing (the "Closing Agenda"). The Parties bind
themselves to comply with all reasonable requests made by the Legal
Practitioners pursuant to the Closing Agenda, and to provide the Legal
Practitioners with such further information or documents as may reasonably be
required by the Legal Practitioners to enable the Closing of the Transaction.

 

7. Closing Agent

 

Stipulatio Alteri

 

  7.1 To the extent that the Legal Practitioners are not a party to this
Agreement, this Agreement constitutes a contract for the benefit of a third
party (stipulatio alteri) in favour of the Legal Practitioners to act for the
Parties for the purposes of Closing, which benefit (and corresponding
obligations) the Legal Practitioners may and shall be deemed to having accepted
by their conduct of assuming the function as agent for the Closing as
contemplated in clause 7 of this Agreement (the "Closing Agent").

 



11



 

Independence of Legal Practitioners as Closing Agent

 

  7.2 For the purposes of facilitating Closing, and irrespective of any other
legal or professional relationship that may exist between the Legal
Practitioners and any one or more of the Parties, the duties of the Legal
Practitioners are strictly limited to those set out in this Agreement
(specifically clause 6). Accordingly, it is agreed that the Legal Practitioners
shall —

 

  7.2.1 act as a depository for the Purchase Price, the costs for the
Transaction and the Seller' Closing Documents;         7.2.2 be under no duty to
any one of the Parties to take notice of or enquire into the terms and
provisions of any agreement (other than this Agreement) or any other legal
relationship existing between them;         7.2.3 not be regarded as an agent,
trustee or fiduciary of any one of the Parties; save to the extent that the
Legal Practitioners shall, as recipient of any funds from the Purchaser, be
fully accountable to the Purchaser in terms of the provisions of the Legal
Practitioners Act, 1995.

 

  7.3 In the performance of their duties under this Agreement, the Legal
Practitioners shall not be required to use or advance any of their own funds or
property, or otherwise incur any financial or taxation liability on their part.

 

Authorisations and Taxes

 

  7.4 The Parties shall be required to obtain any and all governmental
authorisations and permissions that may be required for the purposes of the
transaction contemplated in this Agreement and as to enable the Legal
Practitioners to perform their duties under this Agreement.         7.5 Each of
the Parties shall, without any recourse to each other or the Legal
Practitioners, be liable for all their own tax consequences, returns, filings
and invoicing obligations (whether in the Republic of Namibia or elsewhere)
arising for them on account of the entry into, the implementation of, and the
performance of this Agreement.

 

Notifications to the Legal Practitioners

 

  7.6 The Legal Practitioners shall be entitled to rely on any notification from
the Parties which the Legal Practitioners in good faith believe to be authentic.

 



12



 

Limitation of Liability

 

  7.7 The Legal Practitioners shall not be liable to the Parties for any error
of judgment or for any acts done or steps taken by them in good faith in
connection with this Agreement, save for the Legal Practitioners' own gross
negligence or wilful misconduct.         7.8 The Parties agree to indemnify and
hold the Legal Practitioners harmless from any costs, losses or damages
(including legal fees) which the Legal Practitioners may incur or sustain as a
result of their performance as Closing Agent in terms of this Agreement except
if such costs, losses or damages are due to the gross negligence or wilful
misconduct of the Legal Practitioners.

 

8. General

 

No Variation

 

  8:1 No variation of this Agreement shall be valid unless it is in writing and
signed by or on behalf of each of the Parties.

 

Entire Agreement

 

  8.2 This Agreement constitutes the full and complete consensus between the
Parties in relation to its subject matter and supersedes all prior negotiations,
understandings and agreements with respect thereto.

 

Severability and Unenforceability

 

  8.3 If any provisions of this Agreement are found or held to be invalid or
unenforceable, the validity of all the remaining provisions of this Agreement
will not be affected thereby; the Parties agree to meet and review the matter
and if any valid and enforceable means is reasonably available to achieve the
same object of the invalid provision, to adopt such means by way of variation of
this Agreement

 



13



 



Counterparts

 

  8.4 This Agreement may be executed by the Parties in one or more counterparts
which together shall constitute one document.

 

Supervening Legislation

 

  8.5 Any present or future legislation which operates to vary an obligation or
right, power or remedy of a person in connection with this Agreement is excluded
except to the extent that its exclusion is prohibited or rendered ineffective by
law.

 

No Waiver

 

  8.6 The terms and conditions of this Agreement may be waived wholly or in part
by the Party benefiting by that Party providing written notice of such waiver.
Unless expressly stated otherwise in the notice of waiver, the waiver shall only
apply to the particular terms and occasions in question.         8.7 The failure
to exercise or delay in exercising a right or remedy under this Agreement shall
not constitute a waiver of the right or remedy or waiver of any other rights or
remedies and no single or partial exercise of any right or remedy under this
Agreement shall prevent any further exercise of the right or remedy or the
exercise of any other right or remedy.         8.8 No waiver on the part of any
Party of any rights arising from any breach of any provision of this Agreement
shall constitute or be construed as a waiver of rights in respect of any
subsequent breach of the same or any other provisions of this Agreement.

 

No Cession or Assignment

 



  8.9 No Party shall cede, assign or transfer or purport to cede, assign or
transfer any of its rights or obligations under this Agreement, save where
expressly permitted herein.



 



14



 

Remedies Cumulative

 

  8.10 Except as expressly provided in this Agreement, the rights and remedies
contained in this Agreement are cumulative and not exclusive of any rights or
remedies provided by law.

 

Time of the Essence

 

  8.11 Any date, time or period referred to in this Agreement shall be of the
essence except only to the extent to which the Parties agree in writing to vary
any date, time or period in which event the varied date, time or period shall be
of the essence.

 

Third Parties

 

  8.12 A person who is not a party to this Agreement shall have no rights to
enforce any provision of this Agreement, but this shall not affect any right
which exists or is available apart from this Agreement.

 

Correspondence and Notices

 

  8.13 All communications and notices —

 

  8.13.1 by the Purchaser to the Seller shall be in writing and be addressed to:

 

Centre for Geoscience Research Close Corporation

 

12 Reiherweg
Hochlandpark

Windhoek, Namibia

e-mail: frontier@iway.na

telefax: [.]

 



15



 

  8.13.2 by the Seller to the Purchaser shall be in writing and be addressed to:

 

African Graphite Inc

 

318 N. Carson St.

Ste. 218, Carson City

NV 89701, USA

e-mail: cliffbream@gmail.com

telefax: [.]

 

  8.14 All communications and notices by the Parties to the Company shall be in
writing and addressed to:

 

Gazania Investments Two Hundred and Forty Two (Proprietary) Limited

 

c/o L8,13 Commercial Services (Proprietary) Limited

LA Chambers

Dr Agostinho Leto Road

Ausspannplatz

Windhoek

e mail: cliffbream@grnail.com

telefax: +264 61 379 701

 

  8.15 The Parties choose the physical addresses referred to in clauses 8.13 and
8.14 as their domicilium citandi et executandi for all purposes under this
Agreement whether in respect of payment of money, the service or delivery of
court or arbitration process, notices or other documents or all other
communications.         8.16 Any notice or communication required or permitted
to be given in terms of this Agreement will be valid and effective only if it is
in writing, but, where, in terms of this Agreement, any communication is
required to be in writing, the term "writing" will include communications by
telefax and e-mail.         8.17 Any Party may by written notice to the other
Party change its telefax number, e-mail address or the address chosen as its
domicilium address, to another telefax number, address which is not constituted
exclusively by a post office box address; such change will become effective on
the 5th (fifth) business day from the deemed receipt of the notice by the
addressee.

 



16



 

  8.18 Any notice to a Party sent by prepaid registered post in a correctly
addressed envelope to it at its domicilium address will be deemed to have been
received on the 5th (fifth) business day after posting (unless the contrary is
proved).         8.19 Any notice to a Party delivered by hand to a responsible
person during ordinary business hours at its domicilium citandi et executandi
will be deemed to have been received on the day of delivery (unless the contrary
is proved).         8.20 Any notice to a Party sent by telefax to its chosen
telefax address or e-mail address, will be deemed to have been provided, unless
the contrary is proved at 12h00 noon of the 1st (first) business day following
the issuance, by the transmitting telefax machine, of a report confirming
correct transmission of all the pages of the document containing the notice.    
    8.21 Notwithstanding anything to the contrary herein contained, a written
notice or communication actually received by a Party will be an adequate written
notice or communication to it notwithstanding that it was not sent to or
delivered at its chosen domicilium citandi et executandi.

 

Obligations of good faith

 

  8.22 Each Party is to act in good faith towards the other Party including but
not limited to being just and faithful in all activities in dealings with the
other Party in relation to the Agreement.         8.23 The Parties undertake to
co-operate and consult with one another in good faith with regard to the
alleviation of any hardship which may be occasioned to either Party as a result
of any unforeseen circumstances arising after the Signature Date, and to support
each other in the performance of all such actions and to take all such steps as
may be reasonably available to them and necessary for the maintenance and the
execution and the implementation of this Agreement.

 

Costs

 

  8.24 Except as otherwise provided for in this Agreement, the Parties shall
bear their own costs in the negotiation and implementation of this Agreement.

 



17



 

Breach

 

  8.25 Should any of the Parties (hereinafter referred to as the "Defaulting
Party") commit a breach of this Agreement, any of the affected Parties
(hereinafter referred to as the "Affected Party") may give the Defaulting Party
written notice to remedy such material breach.         8.26 In the event of the
Defaulting Party failing to remedy its breach within 14 (fourteen) days
following such written notice, the Affected Party may, at its option, terminate
this Agreement.

 

Dispute Resolution

 

  8.27 Any disputes which may arise out of or in connection with this Agreement
shall be referred to arbitration to be finally resolved by arbitration, which is
subject to the conditions set out hereinafter.         8.28 The arbitration
shall be held in Windhoek in a summary manner, in accordance with the agreed
form Arbitration Rules, set out in Schedule 2.         8.29 The arbitration
shall be held immediately with a view of being completed within 21 (twenty one)
business days after it is demanded.         8.30 The arbitration shall be held
in terms of the applicable Namibian arbitration laws.         8.31 The
arbitrator shall be an independent person, and shall be, if the question is:-

 

  8.31.1 primarily an accounting matter, an independent practising chartered
accountant in Namibia with not less than 10 (ten) years practical experience in
private practice;         8.31.2 primarily a legal matter, a legal practitioner
in Namibia with not less than 15 (fifteen) years practical experience in private
practice;         8.31.3 any other matter, and appropriately qualified
independent person agreed upon by the Parties.

 



18



 

  8.32 If within 7 (seven) business days after arbitration has been demanded
unanimous agreement can not be reached between the Parties on the identity of
the arbitrator, then the arbitrator shall be a legal practitioner with not less
than 15 (fifteen) years practical experience in private practice agreed upon
between the Parties or, failing agreement, appointed by the President for the
time being of the Law Society of Namibia.         8.33 The arbitrator shall
decide the matter submitted to him or her according to what he or she considers
just and equitable in the circumstances, which shall include the aspect of costs
of the arbitration and, therefore, the strict rules of law need not be observed
or taken into account by him or her in arriving at his or her decision, subject
thereto that any decision requiring the application of law shall be determined
in terms of Namibian law.         8.34 The Parties irrevocably agree that the
decision in the arbitration proceedings shall be final and binding on the
Parties, shall be carried into effect by all the Parties, and may be made an
order of any court of competent jurisdiction in Namibia.

 

[ex10vi_sig-001.jpg]

 



19



 

[ex10vi_sig-002.jpg]

 



20



 

SCHEDULE 2

 

AGREED FORM CESSION

 

CENTRE FOR GEOSCIENCES RESEARCH CLOSE CORPORATION

 

AFRICAN GRAPHITE INC.

 

GAZANIA INVESTMENTS TWO HUNDRED AND FORTY TWO (PROPRIETARY) LIMITED

 

 

 



 

 

CESSION OF CLAIMS

 



 

 

 

 

[image_001.jpg]



 

ENSafrica | Namibia (incorporated as Lorentz Angula Inc.)

3rd Floor. LA Chambers, Ausspann Plaza, Dr Agostinho Neto Street, Windhoek,
Namibia
Tel: +264 61 379 700 | Fax: +264 61 379 701

 



21



 

PARTIES TO THIS AGREEMENT

 

The Parties to this Agreement are:

 

(1)CENTRE FOR GEOSCIENCES RESEARCH CLOSE CORPORATION, registration number
CC/2007/2804, a close corporation incorporated under the laws of Namibia, having
its registered address at 12 Reiherweg, Hochlandpark, Windhoek, Namibia;

 

(hereinafter referred to as the "Seller"),

 

(2)AFRICAN GRAPHITE INC., registration number NV20131522646, a company
incorporated under the laws of the State of Nevada, having its principal place
of business at 318 N. Carson St., Ste. 2018, Carson City, NC 89701;

 

(hereinafter referred to as the "Purchaser"); and

 

(3)GAZANIA INVESTMENTS TWO HUNDRED AND FORTY TWO (PROPRIETARY) LIMITED,
registration number 2013/0744 a private company incorporated in terms of the
laws of Namibia, having its principal place of business at 2nd Floor LA
Chambers, Dr Agostinho Neto Road, Ausspannplatz, Windhoek (hereinafter referred
to as the "Company").

 

1. Definitions

 

  1.1 In this Agreement, unless the context otherwise indicates

 

  1.1.1 "Agreement" means the written agreement termed "Agreement Relating to
the Sale of Shares held in Gazania Investments Two Hundred and Forty Two
(Proprietary) Limited”, entered into between the same parties as are parties to
this Agreement, on or about [DATE];

 

  1.1.2 "Claims" has the same meaning as in the Agreement;

 

  1.1.3 "Closing Date" has the same meaning as in the Agreement.

 



22



 

2. Cession and Delegation

 

  2.1 Pursuant to, and on the terms and conditions as set out in the Agreement,
the Seller hereby cedes its Claims to the Purchaser, and the Purchaser hereby
accepts such Cession.         2.2 This Cession shall become effective on the
Closing Date.

 

3. Consent

 

To the extent required by law, the Company hereby consents to the cession
referred to in clause 2.1.

 

4. Miscellaneous

 

  4.1 No variation of or addition to this Agreement will be of any force or
effect unless reduced to writing and signed by the Parties.         4.2 No
waiver on the part of any Party of any rights arising from any breach of any
provision of this Agreement shall constitute or be construed as a waiver of
rights in respect of any subsequent breach of the same or any other provisions
of this Agreement.         4.3 The Parties undertake to co-operate and consult
with one another in good faith with regard to the alleviation of any hardship
which may be occasioned to either Party as a result of any unforeseen
circumstances arising after the commencement of this Agreement, and to support
each other in the performance of all such actions and to take all such steps as
may be reasonably available to them and necessary, for the maintenance and the
execution and the implementation of this Agreement.

 



23



 

[ex10vi_sig-003.jpg] 



24



 

SCHEDULE 2

AGREED FORM ARBITRATION RULES

 

In these Rules

 

"Arbitrator' means the arbitrator appointed pursuant to the provisions of the
Agreement;

 

"Claimant' means the person referring a dispute for decision to the Arbitrator
and includes his or her legal practitioners.

 

'Respondent" means the party against whom the Claimant proceeds, and includes
his or her legal practitioners.

 

"Papers" means any or all of the following: Statement of Claim, Statement of
Defence and Reply, and includes all documentary evidence and witness statements.

 

"Parties" means persons who have submitted to arbitration in terms of these
Rules, and includes both the Claimant and the Respondent, and "Party" means
either the Claimant or the Respondent.

 

"Rules" means this document.

 

Commencement and Referral of Disputes to Arbitration

 

§ 1 Arbitration proceedings are commenced and referred to the Arbitrator when
the Claimant delivers a written notice of the dispute to the Respondent. The
written notice shall bear the heading "Statement of Claim".     § 2 The
Statement of Claim shall be delivered to the Respondent or its legal
practitioners by personal delivery, telefax or e-mail, but the Claimant shall
take all reasonable steps to ensure that the Respondent has received proper
notice of the Statement of Claim.

 



25



 

Requirements for Statement of Claim

 

§ 3. A Statement of Claim shall have the following contents, under the following
clearly separated headings:-

 

  § 3.1 Details of the Claimant;         § 3.2 Details of the Respondent;      
  § 3.3 A concise description of the facts material and relevant to the dispute,
which shall be broken down into respective paragraphs;         § 3.4 The
conclusions in fact and law, as claimed by the Claimant;         § 3.5 The
relief claimed by the Claimant from the Arbitrator.         § 3.6 All
documentary evidence which may prove the Claimant's claim, cross-referenced to
the Statement of Claim.         § 3.7 Witnesses statements where evidence relies
on or is dependent on a witness, such statements to be signed and to be
confirmed to be true, correct and complete by such witness.

 

Statement of Defence

 

§ 4 If the Respondent wishes to oppose the Claimant's claim (or Counterclaim),
the Respondent must deliver a written answer thereto, which shall bear the
heading "Statement of Defence" The Respondent shall provide the Statement of
Defence within 5 (five) business days of receiving the Statement of Claim to the
Claimant or its legal practitioner. The provisions of § 2 relating to delivery
of the Statement of Defence likewise apply.

 

§ 5 The Statement of Defence (or Counterclaim) shall contain the following
contents, under the following clearly separated headings:-

 

  § 5.1 A concise answer to the contents to the Claimant's claim, taking the
form of a concise description of the facts material and relevant to the dispute,
which shall as far as possible follow the paragraphs of the Statement of Claim.
The Respondent shall as clearly as possible indicate which of the facts stated
by the Claimant he admits, and which of the facts he disputes.

 



26



 

  § 5.2 The conclusions in fact and law, as claimed by the Respondent;         §
5.3 The relief claimed by the Respondent from the Arbitrator.         § 5.4 All
documentary evidence which may prove the Respondent's defence, cross-referenced
to the Statement of Defence or Statement of Claim, as the case may be.         §
5.5 Witnesses statements where evidence relies on or is dependent on a Witness,
such statements to be signed and to be confirmed to be true, correct and
complete by such witness.

 

Reply

 

§ 6 if the Respondent raises new matters in his Statement of Defence, the
Claimant may reply thereto within 3 (three) business days from receipt of the
Statement of Defence, but otherwise on substantially the same basis as set out
under §§ 3 and 5. Such replying document shall bear the heading "Reply".

 

Ruling by Default

 

§ 7 If the Respondent has not opposed the Claimant's Statement of Claim, or has
not opposed any particular claim within the Claimant's Statement of Claim, the
Arbitrator may:

 

  § 7.1 accept the version of the Claimgrit as stated in the Statement of Claim
(or the particular claim within the Claimant's Statement of Claim, as the case
may be), and may make an appropriate ruling; or         § 7.2 nevertheless
require the Claimant to appear at a hearing, interrogate, question and examine
the Claimant, and make an appropriate ruling.

 



27



 

Ruling without Hearing

 

§ 8 The Arbitrator may make a ruling without a hearing (or any particular claim
within the Claimant's Statement of Claim, as the case may be) if the following
circumstances are present:-

 

  § 8.1 the Arbitrator is satisfied that he can make such a ruling on the basis
of the information, documents and witness statements contained in the Papers;
and         § 8.2 if there is no material dispute on the facts stated by both
Parties, i.e. if it is materially only the conclusions of fact and the law (or
the interpretation thereof) that the Parties disagree on. The Arbitrator shall
decide on the papers whether or not there is such a dispute on the facts.

 

Hearing

 

§ 9. If the Respondent has opposed the Claimant's Statement of Claim by filing a
Statement of Defence, the matter is referred to a hearing at a date and time
determined by the Arbitrator, provided that the Arbitrator gives at least 3
(three) business days' notice of a hearing.

 

  § 9.1 The Papers provided by the Parties form the basis for the disputes at
the hearing.         § 9.2 At a hearing, the Arbitrator:

 

  (a) hear both the Claimant and the Respondent (if they so wish to be heard),
and provide them with the appropriate opportunity to present their ease;        
(b) may but is not obliged to hear oral evidence and may allow either Party to
present relevant witnesses and relevant proof;

 



28



 

(c)shall allow either Party to be represented by its legal practitioners.

 

  § 9.3 The purpose of the hearing is to ensure a speedy resolution of the
substance of the disputes between the Parties in the most efficient manner,
without unnecessary leading of oral evidence, postponements or procedural
formalities. Accordingly, in conducting the hearing, the Arbitrator:

 

(a)shall have an active and inquisitorial function;

 

(b)shall actively curtail the proceedings;

 

(c)shall not be required to deal with or hear evidence on matters that are
common cause between the Parties on the Papers, but shall give emphasis only on
the outstanding disputes of facts;

 

(d)shall, where the evidence is inconclusive, be competent (but not be obliged)
to make a ruling that he deems to be just and equitable.

 

Evidence

 

General

 

§ 10. The Arbitrator shall not be required to follow the strict rules of
evidence under statutory or common law applicable in Namibia. Accordingly:

 

  § 10.1 The witnesses statements annexed to the papers shall form the primary
basis of each Party's case.         § 10.2 There shall be no need to lead oral
evidence, nor shall there be any cross-examination of witnesses unless allowed
by the Arbitrator on the specific request of either Party and on good cause
shown, it being the intention to reduce the leading of oral evidence and
cross-examination to a minimum.

 



29



 

  § 10.3 None of the statutory or common law rules on evidence (including, for
the avoidance of doubt, the hearsay rule) shall apply, but the Arbitrator shall
weigh any and all evidence in accordance with its relevance only.

 

Documentary Evidence

 

§ 11 Unless challenged by a Party on good cause shown, the Arbitrator shall
admit all documentary evidence as presented by the Parties on the basis that
such documents are what they purport to be.     § 12 Either Party shall be
obliged to deliver to the other Party, in the cause of delivering its Statement
of Claim, Statement of Defence or Reply, and as a separate bundle, any and all
documents, plans and photographs which are relevant and material to the matter,
and which will prove or disprove either Party's case.     § 13 Documentary
evidence not annexed to the Papers or not disclosed pursuant to § 12 shall
generally not be admissible to the hearing except on application by a Party and
on good cause shown to the Arbitrator.

 

Record of Proceedings

 

§ 14 The Arbitrator shall keep a record of the proceedings at the hearing, but
such record need not be a verbatim record of everything that was said at such
hearing.

 

Rulings

 

§ 15 The Arbitrator shall make his ruling withicl 3 (three) business days from
the date of the hearing.     § 16 Rulings by the Arbitrator are made in writing,
and shall provide brief reasons for the ruling.     § 17 The Arbitrator may
resolve any procedural matter not covered or not contemplated by these Rules by
making an ad hoc ruling in this regard.

 

 

 30



 

 

 

